COURT OF APPEALS OF VIRGINIA


Present: Judge Overton, Senior Judges Hodges and Baker
Argued at Norfolk, Virginia


MELISSA HOFFLER
                                              MEMORANDUM OPINION * BY
v.             Record No. 0587-98-1          JUDGE NELSON T. OVERTON
                                                NOVEMBER 17, 1998
DANIEL HOFFLER


               FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                 Robert B. Cromwell, Jr., Judge Designate
               James A. Evans (Dinsmore, Evans & Bryant, on
               brief), for appellant.

               Moody E. Stallings, Jr. (Kevin E.
               Martingayle; Stallings & Richardson, P.C., on
               brief), for appellee.



        Melissa Hoffler (wife) appeals her final decree of divorce

from Daniel Hoffler (husband).        She contends the trial court

erroneously interpreted their pre-nuptial and separation

agreements to remove husband's obligation to pay wife a $100,000

property settlement.      Because we agree with wife, the trial

court's decree denying her that payment is reversed and remanded.

        Husband and wife signed a pre-nuptial agreement on April 21,

1992.       The agreement provided that in the event of divorce,

husband would pay wife a lump sum property settlement of

$100,000.      The parties were married on June 26, 1992 and had two

children during the marriage.         Husband filed for divorce alleging

adultery and separation on December 9, 1997.

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     After the separation, when both parties were represented by

counsel, they began negotiating a separation agreement.   That

agreement was finally signed on December 30, 1997.   It is the

confluence of the pre-nuptial and the separation agreements that

forms the basis of this appeal.

     The separation agreement states:
          [T]he Pre-nuptial agreement dated April 21,
          1992 is a valid binding agreement of both
          parties and that the terms of said agreement
          are to remain in effect except as otherwise
          modified herein, said modifications being
          necessary due to additional circumstances of
          the children born of the parties and modified
          for no other reason . . . .

Many areas addressed by the pre-nuptial agreement were altered.

One such alteration provided for wife's post-divorce residence.

Under the separation agreement, "Husband will pay the costs of

purchasing the Wife a new residence, up to $300,000 and he is to

receive a copy of the sales contract and closing statement."

     On January 23, 1998, the trial court conducted an ore tenus

hearing to determine the intent of the parties regarding the two

agreements.   Wife and her former attorney, Mona Flax, argued that

the $100,000 property settlement was separate from the $300,000

owed for a residence.   However, Ms. Flax also testified that she

and husband's attorneys had agreed the $300,000 was inclusive of

the $100,000.   Upon questioning from the trial judge, Ms. Flax

admitted that she understood the $100,000 was part of, not in

addition to, the $300,000.   This intent is embodied nowhere in

the terms of the contract.


                               - 2 -
     Husband and his attorneys testified they intended the

$300,000 to "bump up" the $100,000 from the pre-nuptial.     The

trial court ruled the agreements were unambiguous and that the

settlement agreement's $300,000 "supplanted" the $100,000

provided for in the pre-nuptial agreement.     The trial court

issued its decree of divorce on February 13, 1998.

     "In Virginia property settlement agreements are contracts

subject to the same rules of formation, validity, and

construction as other contracts."      Smith v. Smith, 3 Va. App.

510, 513, 351 S.E.2d 593, 595 (1986).     Because our examination of

the agreements is a matter of law, we are not bound by the trial

court's interpretation.   See Tiffany v. Tiffany, 1 Va. App. 11,

15, 332 S.E.2d 796, 799 (1985) (citing Wilson v. Holyfield, 227

Va. 184, 187, 313 S.E.2d 396, 398 (1984)).     "Where the agreement

is plain and unambiguous in its terms, the rights of the parties

are to be determined from the terms of the agreement and the

court may not impose an obligation not found in the agreement

itself."   Jones v. Jones, 19 Va. App. 265, 268-69, 450 S.E.2d

762, 764 (1994).   We may look only to the plain meaning of the

agreements; disregarding any beliefs the parties or their lawyers

may hold regarding their interpretation.     An examination of the

two contracts reveals they are unambiguous and, when read

together, do not support the trial court's decree.

     The pre-nuptial agreement unambiguously entitled wife to

$100,000 as a lump sum property settlement.     The settlement




                               - 3 -
agreement, which modified but did not replace the pre-nuptial

agreement, failed to exterminate this property settlement

provision.   In a new paragraph, under the heading "Marital

Residence," husband agreed to pay wife "up to $300,000" for a new

home for herself and the children.     These two, separate

provisions were not connected to each other in any manner.        There

is no indication that the former was waived as the latter was

created.   Therefore, the only rational interpretation to be made

is that husband has agreed to make both payments.
     "No matter how inartfully the terms of the agreement may

have been originally drawn, we cannot now make a new contract for

the parties.   We can only construe the terms as written."        Smith

v. Smith, 15 Va. App. 371, 376, 423 S.E.2d 851, 854 (1992)

(citing Smith, 3 Va. App. at 516, 351 S.E.2d at 597).        We

construe the terms of these agreements to entitle wife to a lump

sum property settlement payment of $100,000 and an additional

amount up to $300,000 for the purchase of a home in accordance

with the terms of the settlement agreement.    The trial court's

interpretation, to the extent it conflicts with ours, was error.

     That portion of the parties' decree of divorce which

addresses wife's lump sum property settlement is reversed and

remanded to the trial court with instructions for modification

not inconsistent with this opinion.

                                           Reversed and remanded.




                               - 4 -